Case 5:20-cv-00335-JWH-SHK Document 90 Filed 12/04/20 Page 1 of 4 Page ID #:1740



    1   SCHONBRUN SEPLOW HARRIS
        HOFFMAN & ZELDES, LLP
    2   HELEN I. ZELDES (220051)
        hzeldes@sshhzlaw.com
    3   BEN TRAVIS (305641)
        btravis@sshhzlaw.com
    4   501 W. Broadway, Suite 800
        San Diego, CA 92101
    5   Telephone: (619) 400-4990
    6   PAUL L. HOFFMAN (71244)
        hoffpaul@aol.com
    7   JOHN C. WASHINGTON (315991)
        jwashington@sshhzlaw.com
    8   200 Pier Avenue, #226
        Hermosa Beach, CA 90245
    9   Telephone: (310) 396-0731
   10   CATHERINE E. SWEETSER (271142)
        csweetser@sshhzlaw.com
   11   11543 West Olympic Blvd.
        Los Angeles, CA 90064
   12   Telephone: (310) 396-0731
   13   Attorneys for Plaintiff,
   14   LORI MYERS.

   15                         UNITED STATES DISTRICT COURT
   16                       CENTRAL DISTRICT OF CALIFORNIA
   17
   18   LORI MYERS, an individual, on behalf of      Case No: 5:20-cv-00335-JWH-SHKx
        herself and all others similarly situated,
   19                                                Assigned to: Hon. John. W. Holcomb
                     Plaintiff,
   20          vs.
                                                     PLAINTIFF’S EX PARTE
   21   STARBUCKS CORPORATION, a                     APPLICATION FOR THE
        Washington Corporation; MARS                 COURT TO CONSIDER
   22   WRIGLEY CONFECTIONERY US, LLC,               PLAINTIFF’S REQUEST FOR
        a Delaware Corporation; THE QUAKER           JUDICIAL NOTICE
   23   OATS COMPANY, a New Jersey
        Corporation and; DOES 1-10, inclusive,
   24
                     Defendants.
   25
   26
   27
   28

              PLAINTIFF’S EX PARTE APPLICATION FOR THE COURT TO CONSIDER
                        PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 5:20-cv-00335-JWH-SHK Document 90 Filed 12/04/20 Page 2 of 4 Page ID #:1741



    1                             EX PARTE APPLICATION
    2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    3         PLEASE TAKE NOTICE that Plaintiff Lori Myers (“Plaintiff”) will and
    4   hereby does apply ex parte for an Order that the Court will consider Plaintiff’s
    5   accompanying Request for Judicial Notice in determining whether to grant or deny
    6   Starbucks Corporation’s (“Starbucks”) Motion to Dismiss. Plaintiff applies to the
    7   Court pursuant to Local Rule 7-19 and this Court’s Standing Order on ex parte
    8   applications. Plaintiff bases her ex parte application on this application, the
    9   following Memorandum and the accompanying Declaration of Helen I. Zeldes.
   10   Plaintiff has good cause for this application.
   11         Plaintiff has recently come across newly-discovered evidence that is
   12   pertinent to the Court’s consideration of Defendant Starbucks’s pending Motion to
   13   Dismiss which is set for hearing on December 11, 2020. Plaintiff’s counsel has
   14   served a copy of this application and all supporting papers on Starbucks’ counsel
   15   via ECF. In accordance with Local Rule 7-19, the names, addresses, telephone
   16   numbers and e-mail addresses of Starbucks’ counsel are in the following
   17   Memorandum. Plaintiff’s counsel provided notice of this ex parte application to
   18   Starbucks’ counsel by telephone on December 3, 2020. Starbucks’ counsel
   19   indicated that he would oppose this application.
   20
   21    Date: December 4, 2020                   SCHONBRUN SEPLOW HARRIS
                                                  HOFFMAN & ZELDES, LLP
   22
   23                                             By: /s/ Helen I. Zeldes
                                                  Helen I. Zeldes
   24
                                                  Paul Hoffman
   25                                             Catherine Sweetser
                                                  John Washington
   26
                                                  Ben Travis
   27
   28                                             Attorneys for Plaintiff,
                                                  LORI MYERS.
              PLAINTIFF’S EX PARTE APPLICATION FOR THE COURT TO CONSIDER
                        PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
Case 5:20-cv-00335-JWH-SHK Document 90 Filed 12/04/20 Page 3 of 4 Page ID #:1742



    1                                   MEMORANDUM
    2   I.    INTRODUCTION
    3         Plaintiff seeks to have the Court consider her accompanying Request for
    4   Judicial Notice, when determining whether to grant or deny Defendant Starbucks
    5   Corporation’s (“Starbucks” or “Defendant”) Motion to Dismiss (“Motion”), which
    6   is currently set for hearing on December 11, 2020. Plaintiff recently came across
    7   newly-discovered evidence which support the arguments made in her opposition to
    8   the Motion, that Starbucks’ cocoa is not ethically sourced, and seeks to have the
    9   Court to take judicial notice of those documents. Plaintiff’s intention is to have the
   10   Court consider those documents in determining whether Starbucks’ Motion should
   11   be denied, and if the Court should grant its Motion, that leave should be granted to
   12   amend the Complaint to include the facts contained in the newly-discovered
   13   evidence and to incorporate those documents into the amended Complaint.
   14   II.   EX PARTE RELIEF IS WARRANTED
   15         Ex parte relief is warranted where the moving party shows that: (1) its cause
   16   will be irreparably prejudiced in the absence of ex parte consideration of its motion,
   17   and (2) it is without fault in creating the urgency. Mission Power Eng’g Co. v.
   18   Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Plaintiff only recently
   19   came across the newly-discovery evidence which are historical screenshots of
   20   Defendant’s website, and are no longer readily available on its website. Plaintiff
   21   was not aware of this evidence when filing her Complaint or her opposition to the
   22   Motion. Plaintiff has not delayed after discovering this evidence and seeks this ex
   23   parte relief immediately. Plaintiff will be irreparably harmed if this application is
   24   not granted, as she believes this evidence is particularly relevant for the Court’s
   25   consideration of the Motion and whether to grant leave to amend. If Defendant’s
   26   motion is granted without leave to amend, Plaintiff will be irreparably harmed.
   27   ///
   28   ///
                                                  1
        PLAINTIFF’S EX PARTE APPLICATION FOR THE COURT TO CONSIDER PLAINTIFF’S
                              REQUEST FOR JUDICIAL NOTICE
Case 5:20-cv-00335-JWH-SHK Document 90 Filed 12/04/20 Page 4 of 4 Page ID #:1743



    1          As required by Local Rule 7-19, the names, addresses, telephone numbers
    2   and e-mail addresses of opposing counsel are:
    3   Sascha Henry
        Robert J. Guite
    4   333 South Hope, 43rd Floor
    5   Los Angeles, CA 90071-1422
        Telephone: (213) 620-1780
    6   Facsimile: (213) 620-1398
    7   Email: shenry@sheppardmullin.com
        Email: rguite@sheppardmullin.com
    8
    9   III.   CONCLUSION
   10          For the foregoing reasons, the Court should grant Plaintiff’s ex parte
   11   application and consider Plaintiff’s Request for Judicial Notice.
   12
   13                                            Respectfully submitted,
   14    Date: December 4, 2020                  SCHONBRUN SEPLOW HARRIS
   15                                            HOFFMAN & ZELDES, LLP

   16                                             By: /s/ Helen I. Zeldes
   17                                             Helen I. Zeldes
                                                  Paul Hoffman
   18                                             Catherine Sweetser
   19                                             John Washington
                                                  Ben Travis
   20
   21                                             Attorneys for Plaintiff,
                                                  LORI MYERS.
   22
   23
   24
   25
   26
   27
   28
                                                  2
        PLAINTIFF’S EX PARTE APPLICATION FOR THE COURT TO CONSIDER PLAINTIFF’S
                              REQUEST FOR JUDICIAL NOTICE
